Citation Nr: 1021332	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-33 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an extension of the delimiting date for the 
use of educational assistance benefits under Chapter 35, 
Title 38, United States Code.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.  The appellant is the son of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 notice of the 
termination date of eligibility for the use of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, by the VA Regional Office in Muskogee, Oklahoma.

The appellant's case was certified on appeal to the Board in 
February 2009.  The submission consisted of duplicate 
evidence, an updated transcript from his college, as well as 
additional argument.  The updated transcript is not relevant 
to the current appeal as the appellant submitted the record 
to show classes he hoped to be reimbursed for should his 
request for an extension of his delimiting date be granted.  
Thus, although the Appellant did not submit a waiver of 
consideration of the evidence by the agency of original 
jurisdiction, no waiver is required.  The evidence is not 
pertinent to the current issue on appeal.


FINDINGS OF FACT

1.  The Veteran was awarded permanent and total service-
connected disability rating by way of a rating decision dated 
in January 2000.  Notice of the rating decision was provided 
on March 8, 2000.

2.  The appellant was born in October 1976 and is the child 
of the Veteran.  

3.  The appellant became eligible for education benefits 
between his 18th and 26th birthdays.  

4.  The appellant first sought education benefits in July 
2000.  An 8-year delimiting date was established as of March 
8, 2008.

5.  The appellant reached his 31st birthday in October 2007.  
He was afforded education benefits beyond his 31st birthday 
and beyond his delimiting date to May 18, 2008.


CONCLUSION OF LAW

The appellant is not entitled to educational assistance 
benefits beyond May 18, 2008.  38 C.F.R. §§ 3501, 3511, 3512 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.3020, 21.3021, 
21.3040, 21.3041, 21.3043 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Evidence of record reflects that the Veteran was given a 
permanent and total (P&T) disability rating in January 2000.  
Notice of the rating was provided to him on March 8, 2000.  
Evidence of record also establishes that the appellant is the 
child of the Veteran.  The appellant was born in October 
1976.

The appellant submitted a claim for entitlement to 
Dependents' Educational Assistance (DEA) benefits in July 
2000.  He submitted a VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance.  He 
reported that he had graduated from high school and had two 
years of college, with an Associate's degree in 1998.  The 
appellant also submitted a VA Form 22-1999, Enrollment 
Certification, indicating his enrollment for the fall 
semester at the University of Nevada Las Vegas (UNLV) in Las 
Vegas, Nevada.  The enrollment period was from August 28, 
2000, to December 16, 2000, and the appellant was taking 6 
credit hours in courses.

The appellant was awarded DEA benefits in October 2000.  The 
delimiting date was established as March 8, 2008, and he had 
45 months of original entitlement.

The appellant withdrew from his classes in September 2000.   
The RO wrote to the appellant to inform him that his benefits 
were stopped as of September 29, 2000.  He was further 
informed that this withdrawal would be excused without asking 
for an explanation.  However, any further withdrawal may 
require an explanation from him.

The appellant submitted a VA Form 22-1999 indicating his 
enrollment at UNLV for the fall semester, from August 2001 to 
December 2001.  He was taking 9 credit hours.  A certifying 
official at UNLV submitted an electronic VA Form 22-1999 in 
October 2001.  VA was advised that the appellant reduced his 
credit hours to 6, effective from the first date of the 
semester.  

The UNLV certifying official submitted a second electronic VA 
Form 22-1999 in February 2002.  She reported that the 
appellant failed two 3-hour courses.

The next information in the education folder is dated in July 
2004.  An electronic VA Form 22-1999 was received from the 
certifying official at the Community College of Southern 
Nevada (Community College).  The appellant was requesting a 
change in program.  

The appellant enrolled at the Community College for the fall 
semester from August 2004 to December 2004.  He was taking 10 
credit hours.  An electronic certification from November 2004 
reported that the appellant withdrew from courses totaling 8 
credit hours but enrolled in two different courses that were 
4 and 3 credit hours, respectively.  The appellant was 
awarded DEA benefits for his classes.

He was certified for 10 credit hours for the January 2005 to 
May 2005 semester in December 2004.  The appellant continued 
with classes at the Community College until April 2005.  He 
transferred to UNLV in order to complete his undergraduate 
degree.  He was electronically certified for 9 credit hours 
for the August 2005 to December 2005 period at UNLV in May 
2005.  The appellant continued taking courses at UNLV, with 
one additional semester at the Community College in the fall 
of 2006.  

An electronic certification from UNLV was received in 
December 2007.  The appellant was certified as taking 12 
credit hours for the period from January 22, 2008, to May 17, 
2008.  The appellant was granted DEA benefits for the entire 
semester.  His notice of award letter also informed him that 
he was no longer eligible for education benefits beyond the 
May 17, 2008, ending date shown in the letter.

The Appellant submitted a notice of disagreement (NOD) with 
the termination date of his eligibility - the delimiting date 
- in January 2008.  He was aware that his entitlement to DEA 
benefits was about to expire.  He hoped that his benefits 
would be extended to allow him to finish his planned doctoral 
program, but he was more hopeful that he would have benefits 
to complete the requirements for his Master's program in the 
fall and spring of 2008-2009.  

The RO construed the appellant's statement as a request for 
an extension of his delimiting date.  The RO wrote to the 
appellant in February 2008.  He was asked to provide 
additional information to enable the RO to determine if an 
extension could/would be authorized.  The appellant was asked 
to submit evidence to show that he had to suspend his 
education because of reasons beyond his control.  He was told 
the evidence should show the beginning and ending dates of 
the period he was unable to train or attend school.  The 
letter provided examples of acceptable reasons to include 
immediate family or financial obligation beyond his control, 
unavoidable conditions at work, or personal illness or 
illness or death in his immediate family.

The appellant submitted evidence in support of his claim to 
include tax and earnings records, information on the 
Veteran's medical conditions, curriculum requirements, and a 
copy of a report from the National Student Clearinghouse that 
provided information on the appellant's college attendance 
from 1997 to 2008.  The appellant submitted statements 
regarding his status and inability to pursue his education 
between 2001 and 2004.  

The RO denied the extension of the appellant's delimiting 
date in March 2008.  The letter noted that specific evidence 
had been requested and the appellant had failed to provide 
it.  The RO also issued a statement of the case (SOC) in 
April 2008.  The SOC noted that, generally, a claimant has 8 
years from the beginning date of eligibility to use DEA 
benefits.  In this case, the beginning date was March 8, 
2000.  The ending date was March 8, 2008.  VA extended the 
ending date to May 18, 2008, to allow for the appellant to 
complete the school term.  The SOC added that the appellant 
was asked to submit evidence to verify if he had suspended 
his training due to reasons beyond his control, but he failed 
to provide the evidence.  

The appellant responded to the SOC in May 2008.  He noted 
that he had been in contact with a VA employee who had 
advised him that he needed to be more specific in his 
evidence to demonstrate his inability to continue with his 
training.  The appellant submitted additional evidence from a 
previous employer and a statement from a clinical therapist 
in support of his claim.  

The RO issued a supplemental statement of the case (SSOC) in 
August 2008.  The SSOC noted the prior determination of the 
delimiting date.  The SSOC also noted that the appellant had 
turned 31 in October 2007.  The existing delimiting date was 
March 8, 2008, and this represented the later date of the 
appellant turning 31 or the delimiting date.  The RO 
concluded that the delimiting date could not be extended 
beyond the appellant's 31st birthday even for suspension of 
his program for reasons beyond his control.

The appellant submitted his appeal in October 2008.  He also 
submitted a separate statement in October 2008.  He noted the 
statement from the SSOC that his ending date was correct.  He 
said that he had been asked to provide evidence that he had 
to stop attending school for reasons beyond his control.  He 
cited to the several VA letters soliciting information.  He 
referred to the evidence he had submitted in support of his 
claim.  

The appellant submitted a statement that was received in 
November 2008.  He recounted that he had had a discussion 
with a VA employee who advised him to give VA "what they 
want" and to be as specific as possible.  He said he had 
provided his evidence that supported why he had to suspend 
his education from August 27, 2001, to August 23, 2004.



II.  Analysis

The Board notes that there was a change to certain 
regulations pertaining to eligibility and entitlement to DEA 
benefits during the pendency of the appellant's claim.  See 
73 Fed. Reg. 30,486-30,492 (May 28, 2008).  The effective 
date of the change was May 28, 2008.  

The summary of the Federal Register notice advised that the 
changes were made to implement statutory provisions in the 
Veterans Benefits and Health Care Improvement Act of 2000, 
the Veterans Benefits and Health Care Improvement Act of 
2000, the Veterans' Survivor Benefits Improvements Act of 
2001, the Veterans Education and benefits Expansion Act of 
2001, the Veterans Benefits Act of 2002, and the Veterans 
Benefits Act of 2003.  The several statutory changes were 
made to provide for a greater benefit to claimants seeking 
DEA benefits.  The summary further advised that the 
regulatory changes implemented the existing provisions of 
law.  It was noted that the substantive changes made by the 
final rule merely restated or interpreted statutory 
requirements.  

The applicability date noted that the amendments in the final 
rule were applied retroactively to conform to the effective 
date of the statutory provisions.  See 73 Fed. Reg. 30,486.  
Thus, although there was a change in regulations during the 
pendency of the claim, the changes did not affect the outcome 
of this appellant's claim.  The statutory provisions 
applicable to his claim were already in effect at the time 
his claim was made in December 2007.  The Board will cite to 
the current provisions of the regulations in this decision.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(ii) (West Supp. 2009); 38 C.F.R. § 
21.3021(a)(1)(iii) (2009).  The evidence reflects that the 
appellant is the Veteran's child, and that the Veteran was in 
receipt of a P&T disability rating.  See 38 C.F.R. 
§ 21.3020(p) (2009) (Definition of P&T).  Thus, the appellant 
is an eligible person for DEA benefits.  Each eligible person 
shall be entitled to educational assistance under Chapter 35 
for a period not in excess of 45 months (or to the equivalent 
thereof in part-time training).  38 U.S.C.A. § 3511(a)(1) 
(West Supp 2009).

An eligible person's period of eligibility generally begins 
on the person's 18th birthday, or on the successful 
completion of the child's secondary schooling, whichever 
occurs first.  See 38 U.S.C.A. § 3512(a) (West Supp 2009); 
38 C.F.R. §§ 21.3040(a), 21.3041(a) (2009).  

An exception to the general rule for a beginning date 
provides, in part, that if a P&T disability rating occurs 
after the eligible person's 18th birthday, but before their 
26th birthday, then the period of eligibility shall end 8 
years after the date that is elected by that person to be the 
beginning date of entitlement under 38 U.S.C.A. § 3511 or 
subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. 
§ 3512(a)(3) (West Supp. 2009); 38 C.F.R. 
§ 21.3041(a)(2)(ii)(2009).  The period of eligibility ends 
with the earlier of the date the veteran is no longer rated 
permanently and totally disabled or 8 years after the 
beginning date elected.  The eligible person can elect as a 
beginning date the effective date of the P&T rating, the date 
VA notifies the veteran of the rating, or any date in 
between.  38 C.F.R. § 21.3041(a)(2)(ii)(2009).  (The Board 
notes that subchapter V pertains to special restorative 
training and such an element is not applicable in this case.  
See 38 U.S.C.A. §§ 3540-3542; 38 C.F.R. § 21.3300 (2009)).  
Thus, the normal period of eligibility can go beyond the 
eligible person's 31st birthday.

The appellant was between his 18th and 26th birthdays when the 
Veteran was determined to be permanent and totally disabled.  
Notice of the rating action was provided on March 8, 2000.  
This was the date established as the beginning date with the 
delimiting date falling 8 years later, on March 8, 2008.  
Although this date was established under prior statutory and 
regulatory provisions, the intervening changes in the law and 
regulations would not have changed the appellant's beginning 
or delimiting dates.  In addition, the Board notes that this 
date extends beyond the appellant's 31st birthday and 
provides for a full 8 years of benefits.  See 38 C.F.R. 
§ 21.3040(d) (termination of eligibility); see also 
VAOPGCPREC 8-2004 (Basic eligibility period beyond age 31 not 
barred by 38 C.F.R. § 21.3040(d) except as provided for in 
38 U.S.C.A. § 3512).

In certain situations, the delimiting date may be modified or 
extended beyond an eligible person's 26th birthday, but 
generally not past his/her 31st birthday.  38 U.S.C.A. 
§ 3512; 38 C.F.R. § 21.3041(g) (2009).  The period of 
eligibility ending date may be extended if an education 
program has been suspended due to conditions determined to be 
beyond the eligible person's control as listed at 38 C.F.R. § 
21.3043.  If it is found that a suspension of a program of 
education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for 
the length of the period of suspension, but not beyond the 
eligible person's 31st birthday.  38 U.S.C.A. § 3512(c) (West 
2002).  38 C.F.R. § 21.3041(g)(1).  

If an eligible person's period of eligibility ending date 
occurs while the person is enrolled in an educational 
institution, VA may extend the period of eligibility 
(extensions may be made beyond age 31) as limited in 
§ 21.3041(g)(2)(i), (ii).  The narrow circumstances presented 
in 38 C.F.R. § 21.3041(g)(2)(i) allow for an extension of the 
period of eligibility to the end of the course quarter or 
semester for a child enrolled in an educational institution 
that regularly operates on the quarter or semester system.  
38 U.S.C.A. § 3512(a)(7) (West Supp. 2009).  The basis found 
at 38 C.F.R. § 21.3041(g)(2)(ii), relating to extending the 
date to the end of a course for an institution that operates 
under other than a quarter or semester system, is not for 
application in this case.

The above exceptions represent the only bases for extending a 
delimiting date.  The Board will discuss the exceptions to 
delimiting dates in reverse order.  The appellant turned 31 
in October 2007.  This was prior to his established 
delimiting date of March 8, 2008.  The evidence shows that 
his last semester was certified as from January 22, 2008, to 
May 17, 2008.  He was paid educational assistance benefits to 
May 18, 2008, a date beyond his delimiting date.  In short, 
the appellant was provided an extension of his delimiting 
date at that time and benefits were paid to the end of the 
semester during which his delimiting date was reached.  This 
was the maximum date that could be provided under 38 C.F.R. 
§ 21.3041(g)(2)(i).  

The appellant's claim was originally adjudicated for an 
extension of his delimiting date on the basis that he had to 
suspend his program of education from August 2001 to August 
2004.  The appellant provided evidence to support his 
contention that his delimiting date should be extended for 
the three years he claims he could not pursue his education.  
The RO denied the claim on the basis that sufficient evidence 
was not submitted to establish that he had to suspend his 
program due to circumstances beyond his control.  The August 
2008 SSOC informed the appellant that his delimiting date 
could not be extended beyond his 31st birthday on the basis 
of the suspension of his education program.  

The Board notes that this development was not necessary as 
the Appellant was not eligible for an extension of his 
delimiting date based on the suspension of his education 
program due to circumstances beyond his control.  The 
applicable statutory and regulatory provisions do not allow 
for an extension of the delimiting date under 38 C.F.R. § 
21.3043 beyond the age of 31.  See 38 U.S.C.A. § 3512(c); see 
also 38 C.F.R. § 21.3041(g)(1).  The Board finds that the 
appellant is entitled to basic eligibility of 8 years, to 
extend beyond the age of 31, as required by 38 U.S.C.A. 
§ 3512(a)(3).  However, the limitations of extending the 
delimiting date, found at 38 C.F.R. § 21.3041(g)(1), apply in 
this case and prohibit any further extension of his 
delimiting date than that already provided by the RO.  The 
appellant was paid educational assistance benefits beyond his 
31st birthday in accordance with his delimiting date.  There 
is no legal basis for extending his delimiting date past May 
18, 2008.  The appellant's claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), provides that VA will notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
The VCAA also requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Regulations 
relating to notice and assistance, specific to education 
benefits, are found at 38 C.F.R. § 21.1031, 21.1032 (2009).

No notice was provided to the appellant in this case.  
However, because the record in this case shows that 
undisputed facts make the appellant ineligible for an 
extension of his delimiting date, the Board finds that the 
VCAA does not apply to this appeal.  See Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.


							(CONTINUED ON NEXT PAGE)


ORDER

An extension of the appellant's delimiting date is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


